Citation Nr: 1235319	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-39 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. His awards and decorations include the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California. The RO denied the Veteran's claim and he timely appealed.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). However, as the claims file reflects that the Veteran has been awarded a TDIU effective November 1, 2009 and there is no earlier evidence of unemployment (see May 2010 Request for Employment Information in Connection with Claim for Disability Benefits reflecting that the Veteran's last wage payment was October 31, 2009), the issue of entitlement to a TDIU is not part of his current appeal. Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

The Veteran requested a hearing before the Board on a November 2007 substantive appeal (VA Form 9). On a January 2009 VA Form 9, he clarified that he wished to appear at a hearing in Washington, DC. However, he subsequently submitted an August 2011 VA Form 9 stating that he no longer wished to appear at a hearing before the Board. The request for a Board hearing has been withdrawn. See 38 C.F.R. § 20.702(e) (2011). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed no additional documents pertinent to the current appeal.

During an April 2011 VA mental disorders examination, the Veteran was diagnosed with a substance abuse disorder secondary to his service-connected PTSD. As the Veteran's entitlement to service connection for a substance abuse disorder has been raised by the evidence of record, but such a claim has not yet been adjudicated, the issue is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has identified outstanding evidence as pertinent to his claim. The appeal must be remanded in accordance with the duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The Veteran has repeatedly informed his VA health care providers and VA adjudicators that he receives PTSD counseling from the Chico Vet Center. He has requested that VA obtain and review his treatment records prior to adjudicating his claim and submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in May 2009 in order to allow VA access to his treatment records. 

Although the claims file contains multiple letters from the Veteran's counselors at the Chico Vet Center, there are no treatment records from that facility associated with the record. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file. The Chico Vet Center is a VA facility and, as such, the outstanding records are in the constructive possession of the agency and must be obtained. See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). The Veteran was last afforded a VA examination in April 2011. Although the claims file does not indicate that a new examination is needed at this time, if new evidence is associated with the claims file as a result of this remand that indicates that the Veteran's PTSD has worsened since the 2011 examination, a new examination may be warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any identified outstanding private treatment records. Make at least two (2) attempts to obtain records from any identified source. Any available records must be associated with the claims file. If any records are not available, inform the Veteran and request that he submit any copies in his possession.

2. Gather any records of pertinent VA treatment and associate them with the record. These records must specifically include any records of VA treatment occurring after January 27, 2009 and available via the Veterans Health Information Systems and Technology Architecture (VISTA) - AND ALL RECORDS OF TREATMENT AT THE CHICO VET CENTER.

3. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps (note that any newly associated evidence showing that the Veteran's PTSD has worsened since the April 2011 examination indicates that a new examination is warranted).

4. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


